Case 3:18-cv-00428-DMS-MDD Document 446-1 Filed 08/14/19 PageID.7435 Page 1 of 3



         Lee Gelernt*                              Bardis Vakili (SBN 247783)
    1    Judy Rabinovitz*                          ACLU FOUNDATION OF SAN
         Anand Balakrishnan*                       DIEGO &
    2    AMERICAN CIVIL LIBERTIES                  IMPERIAL COUNTIES
         UNION FOUNDATION                          P.O. Box 87131
    3    IMMIGRANTS’ RIGHTS PROJECT                San Diego, CA 92138-7131
         125 Broad St., 18th Floor                 T: (619) 398-4485
    4    New York, NY 10004                        F: (619) 232-0036
         T: (212) 549-2660                         bvakili@aclusandiego.org
    5    F: (212) 549-2654
         lgelernt@aclu.org                         Stephen B. Kang (SBN 292280)
    6    jrabinovitz@aclu.org                      Spencer E. Amdur (SBN 320069)
         abalakrishnan@aclu.org                    AMERICAN CIVIL LIBERTIES
    7                                              UNION FOUNDATION
         Attorneys for Petitioner-Plaintiff        IMMIGRANTS’ RIGHTS PROJECT
    8    *Admitted Pro Hac Vice                    39 Drumm Street
                                                   San Francisco, CA 94111
    9                                              T: (415) 343-1198
                                                   F: (415) 395-0950
   10                                              samdur@aclu.org
   11

   12                       UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
   13

   14   Ms. L., et al.,                                 Case No. 18-cv-00428-DMS-MDD
   15                         Petitioners-Plaintiffs,
        v.
   16                                                   Date Filed: August 14, 2018
        U.S. Immigration and Customs Enforcement
   17   (“ICE”), et al.,
   18                                                   SUPPLEMENTAL
                            Respondents-Defendants.     DECLARATION OF MANOJ
   19                                                   GOVINDAIAH
   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 3:18-cv-00428-DMS-MDD Document 446-1 Filed 08/14/19 PageID.7436 Page 2 of 3



    1
        1.    I, Manoj Govindaiah, make the following declaration based on my personal
    2
        knowledge and declare under the penalty of perjury pursuant to 28 U.S.C. § 1746
    3
        that the following is true and correct:
    4
        2.    I am an attorney and the Director of Litigation at RAICES. Previously I
    5
        served as RAICES Director of Family Detention Services for three years. The
    6
        RAICES is the primary legal services provider at the Karnes Family Residential
    7
        Center and provides legal services to the vast majority of detainees at Karnes
    8
        Family Residential Center.
    9
        3.    I have previously submitted several declarations in this case that provide my
   10
        background and credentials.
   11
        4.    In April 2019, the population at Karnes Family Residential Center shifted
   12
        from families to adults.
   13
        5.    In my experience, a family seeking asylum may request a credible fear
   14
        interview from any officer, and any agency. When the Karnes Family Residential
   15
        Center detained families, we frequently saw families who had not “triggered”
   16
        credible fear interviews when they were in CBP custody, meaning they had either
   17
        not been asked whether they had a fear of return, or they had not disclosed that they
   18
        did. Families in this situation were transferred to ICE custody to await removal
   19
        (based on their expedited removal orders). Often, upon arrival in ICE custody,
   20
        families would then trigger credible fear interviews by expressing a fear of return to
   21
        an officer at the Karnes County Residential Center.
   22
        6.    This process is consistent with 8 U.S.C. § 1225(b)(1)(A), which refers to
   23
        “immigration officer”, rather than an officer of a particular agency.
   24

   25

   26

   27

   28
                                                  1                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446-1 Filed 08/14/19 PageID.7437 Page 3 of 3
